03/30/2020


    IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0342



                      Supreme Court No. DA 19-0342


STATE OF MONTANA,

             Plaintiff and Appellee,

 -vs-

BRIAN ALAN ROBERTSON,

             Defendant and Appellant.

                                  ORDER


        Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

        IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including April 23, 2020, within which to prepare, file

and serve Appellant’s opening brief on appeal.




                                       -1-
                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                      March 30 2020